Citation Nr: 1605342	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic low back syndrome with diskogenic changes.

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine.  

3.  Entitlement to a rating in excess of 10 percent for status post tendon graft to the ulnar aspect of the left thumb with degenerative arthritis of the metacarpophalangeal joint and carpal metacarpal articulations of the thumb.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.  

5.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.  

6.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy, right lower extremity.  

7.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy, left lower extremity.  

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1993.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the RO.  




In October 2015, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The Board presently remands this matter, but must clarify the jurisdiction of these claims. As noted, the Veteran testified before the undersigned on October 23, 2015. One of the issues before the Board was the Veteran's entitlement to an increased rating for a cervical spine disorder, then evaluated as 20 percent disabling. 

Three days after the Board hearing, on October 26, 2015, the RO issued a rating decision which increased the Veteran's cervical spine disability rating to 30 percent. BECAUSE THE APPEAL RELATIVE TO THIS DISORDER WAS BEFORE THE BOARD, THE RO DID NOT HAVE JURISDICTION OVER THE CLAIM AND THE GRANT OF A 30 PERCENT RATING IS A NULLITY. Similarly, the RO's actions in "continuing" the ratings pertaining to a bilateral knee disorder, the left thumb disorder, and the bilateral lower extremity radiculopathy disorders are all without legal effect as these issues were also pending appellate review. See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (both in general holding that the filing of a notice of disagreement relative to a benefit issue vests jurisdiction in the Board of Veterans' Appeals).

Although the Veteran filed a formal claim of entitlement to a TDIU in May 2015, his earlier submissions clearly constitute an assertion that he is unable to perform or sustain employment due to service-connected disorders. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)). The TDIU claim is therefore added to the issues to be reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED for the following actions:

1. Provide notice to the Veteran as to how to substantiate a claim for a TDIU. Provide any release of information forms and obtain any records cited by the Veteran toward the claim. 

2.  Ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who have treated him and/or the names and addresses of the medical facilities where he has been treated since July 2015 for his service-connected disorders of the lumbar spine, cervical spine disorder, sciatic nerve, knees, and left thumb.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  




A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

3.  The AOJ must request copies of the Veteran's employment records directly from his employer, First Transit America.  Such records should include, but are not limited to, attendance records, dated since the Veteran started his employment in July 2011; the report of his pre-employment examination; reports of his annual examinations; records reflecting his treatment by or through First Transit America; job descriptions; reports of duty limitations, employer accommodations, or job changes and the reasons for such; reports of workman's compensation claims or claims for other disability benefits; and reports of job termination and any associated severance pay, disability benefits, or retirement benefits.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the Veteran's employment records are unavailable, the AOJ must notify the Veteran and his representative of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  When the actions in parts 1 and 2 have been completed, determine if further examinations are necessary and readjudicate the claims. 

IN PARTICULAR, adjudicate a claim for a total disability rating based on individual unemployability. 
If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 



By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


